DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert G. Lev on April 28, 2021.
IN THE CLAIMS:
Claims 11-12 have been cancelled.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

Bushman (US Patent 2,825,471) is considered the closet prior art reference to independent claim 1.

Claim 1 claims:


a)    a cylindrical pole for vertical alignment having an outer surface and a length with an upper segment;

b)    a pivot structure arranged at the upper segment of the pole;

c)    a boom for lifting a load, the boom being rotatably secured to the pivot structure at a pivot point along a length of said boom thereby dividing said boom into first and second portions;

d)    the compression support arrangement having an elongated compression support extending diagonally from an underside of the first portion of said boom to a pivoting connection of a compression roller engagement assembly positioned for rotatable engagement at the outer surface of said cylindrical pole, the elongated compression support being attached to the first portion of said boom at a bracket having pivotal adjustment;

e)    the tension support arrangement including a tension roller engagement assembly secured to a vertical connector extending perpendicular from the second portion of said boom, whereby the vertical connector facilitates a counterbalance to a weight of the first portion of the boom, the tension roller engagement assembly being positioned and pivotally connected to the vertical connector for rotatable engagement around the outer surface of said cylindrical pole opposite the compression roller engagement assembly; and

f) the tension support arrangement further having a tension frame with a pair of tension arms, each arm having pivotal adjustment and a length extending from the tension roller engagement assembly to the compression roller engagement assembly; and



wherein said pivot structure at the upper segment of the cylindrical pole, said compression roller engagement assembly, and said tension roller engagement assembly facilitate rotation of the load around said cylindrical pole, wherein the rollers in said tension roller engagement assembly and said compression roller engagement assembly are pivotally adjustable for lateral contact against said outer surface of said cylindrical pole for rotational mobility of the boom.

Bushman does not disclose nor would be obvious to the limitations of 1) “the compression support arrangement having an elongated compression support extending diagonally from an underside of the first portion of said boom to a pivoting connection of a compression roller engagement assembly positioned for rotatable engagement at the outer surface of said cylindrical pole, the elongated compression support being attached to the first portion of said boom at a bracket having pivotal adjustment”, 2) “the tension support arrangement including a tension roller engagement assembly secured to a vertical connector extending perpendicular from the second portion of said boom, whereby the vertical connector facilitates a counterbalance to a weight of the first portion of the boom, the tension roller engagement assembly being positioned and pivotally connected to the vertical connector for rotatable engagement around the outer surface of said cylindrical pole opposite the compression roller engagement assembly”, and 3) “wherein the rollers in said tension roller engagement assembly and said compression roller engagement assembly are pivotally adjustable for lateral contact against said outer surface of said cylindrical pole for rotational mobility of the boom”, in conjunction with the remaining limitations of independent claim 1.

and 3) “wherein the rollers in said tension roller engagement assembly and said compression roller engagement assembly are pivotally adjustable for lateral contact against said outer surface of said cylindrical pole for rotational mobility of the boom”, in conjunction with the remaining limitations of independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN J CAMPOS, JR whose telephone number is (571)270-5229.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JJC/


							/MICHAEL R MANSEN/            						    Supervisory Patent Examiner, Art Unit 3654